     Case 2:20-cv-02326-AB-E Document 16 Filed 06/26/20 Page 1 of 1 Page ID #:69




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Joshua Aguilar
7
                      IN THE UNITED STATES DISTRICT COURT
8
          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
9

10
     JOSHUA AGUILAR                               Case No.: 2:20-cv-02326-AB-E
11                                                NOTICE OF SETTLEMENT WITH
                         Plaintiff,               DEFENDANT BANK OF AMERICA,
12                                                N.A.
13         v.
14

15
     BANK OF AMERICA, N.A.
16

17

18
                               Defendant.
19
     TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
20
           PLEASE TAKE NOTICE THAT plaintiff Joshua Aguilar and defendant
21

22
     Bank of America, N.A. have reached a settlement in principle of the above

23
     captioned case and are in the process of documenting said settlement. Plaintiff
24   anticipates filing a dismissal of Bank of America, N.A. within 5 days once the
25   settlement is finalized.
26                                            Gale, Angelo, Johnson, & Pruett, P.C.
     Dated: June 26, 2020                           /s/ Joe Angelo
27
                                                    Joe Angelo
28                                                  Attorney for Plaintiff


                                      NOTICE OF SETTLEMENT - 1
